



COURT OF APPEAL FOR ONTARIO

CITATION: United States v. Lane, 2014 ONCA 506

DATE: 20140630

DOCKET: C57814

Simmons, Gillese and Hourigan JJ.A.

BETWEEN

The Attorney General of
    Canada on behalf of the United States of America

Appellant

and

Brandon William Lane, a.k.a. BossHiaka

Respondent

and

The Attorney General of Ontario

Intervener

Mark Sandler and Nancy Dennison, for the appellant

John Norris, for the respondent

Robert Hubbard and Michael Fawcett, for the intervener

Heard: June 16, 2014

On appeal from the judgment of Justice Brian W. Abrams of
    the Superior Court of Justice, dated September 26, 2013.

By the Court:

OVERVIEW

[1]

The respondent is wanted in the United States to be prosecuted for
    serious child pornography charges: engaging in a child exploitation enterprise,
    conspiracy to advertise the distribution of child pornography, and conspiracy
    to distribute child pornography.  He brought an application to stay the
    extradition proceedings against him.

[2]

The extradition judge made findings of misconduct against several Crown
    law officers and police officers and ordered the stay.

[3]

The Attorney General of Canada appeals.

[4]

In our view, neither the findings of misconduct nor the stay can stand. 
    For the reasons that follow, the appeal is allowed, the stay set aside, and the
    matter remitted to the Superior Court of Justice for a new extradition hearing.

BACKGROUND IN BRIEF

[5]

In December 2009, the United States began an investigation into a secured
    online child pornography bulletin board called Dreamboard, whose internet
    domain is owned by a web hosting company in the State of Georgia.  Records
    seized in the United States in January and June 2010 showed that Dreamboard had
    about 582 members.

[6]

Dreamboard was divided into different forums where members could make
    postings.  One forum was dedicated to videos of minors under the age of 13.
    Another required that any postings required the children to be crying or in distress.

[7]

Dreamboard was administered by four people, including an individual
    using the screen name BossHiaka.  The United States alleges that BossHiaka
    regularly posted comments on the Dreamboard and personally posted over 2,600
    messages between September 2008 and June 2010.  The posts included hundreds of
    images and videos of child pornography.  BossHiaka is also alleged to have used
    the Dreamboard to encourage members of the site to sexually abuse children and
    then share the images of the abuse.

[8]

The United States alleges that the respondent is BossHiaka.

[9]

Detective Constable Morgan of the Kingston Police reviewed hundreds of
    postings by BossHiaka.  Based on that information and other investigative work,
    DC Morgan swore an information to obtain a search warrant for the respondents
    residence in Kingston, Ontario.  The warrant was signed on November 22, 2010,
    and the search was conducted on November 26, 2010.  Among the items seized were
    the respondents computer and several external hard drives containing almost
    five terabytes of data.  Although much of the data seized was encrypted and
    could not be accessed, one hard drive that had been connected to the
    respondents desktop computer contained a list of pedophilic newsgroups which
    were subscribed to using the name BossHiaka.

[10]

On
    December 2, 2010, the respondent was arrested pursuant to an extradition
    provisional arrest warrant.  The materials in support of the application for
    the warrant made reference to the earlier search of the respondents residence.

[11]

At
    his extradition hearing, the respondent challenged the validity of the search
    warrant and sought to have the seized items excluded as evidence (the 
Charter
motion).  This challenge was heard by the extradition judge and he reserved
    judgment.

[12]

While
    the
Charter
motion was under reserve, the Attorney General of Ontario
    (AG Ontario) brought a successful mutual legal assistance treaty (MLAT)
    application before a different Superior Court Justice for a gathering and
    sending order authorizing it to send material seized pursuant to the Canadian
    search warrant to authorities in the United States.  The application was made
    pursuant to ss. 17 and 20 of the
Mutual Legal Assistance in Criminal
    Matters Act
, R.S.C. 1985, c. 30 (4th Supp.).

[13]

The
Charter
motion was subsequently granted, and defence counsel asked
    counsel for the Attorney General of Canada (AG Canada) about the return of
    certain seized items.  It was then that counsel for the AG Canada told defence
    counsel that the seized material had been sent to the United States pursuant to
    a gathering and sending order.  In light of the
Charter
ruling,
    counsel for the AG Canada sought and obtained the seized material.  It was returned
    to Canada unopened.

[14]

The
    respondent brought a motion for a stay of the extradition proceedings for abuse
    of process.

[15]

The
    extradition judge found that counsel for the AG Canada and the AG Ontario, as
    well as a police officer, had engaged in a stratagem to not disclose the MLAT
    proceedings so as to prevent the respondent from challenging the sending order. 
    He found that the Crown law officers and the police officer engaged in a
    purposeful tactic or strategy to withhold crucial information from the
    extradition court, the respondent and his counsel.  He also found that there
    had been mismanagement of the parallel proceedings before [the] Court by
    the AG Canada authorizing and encouraging the MLAT proceeding while the
Charter
motion before him was ongoing and under reserve.  Based on these findings, he
    concluded that there had been an abuse of process and that a stay was necessary
    to vindicate the courts integrity and the publics confidence in the legal
    process.

[16]

The
    AG Ontario was granted intervener status in the appeal.

THE ISSUES

[17]

The
    AG Canada submits that the extradition judge:

1.

made palpable
    and overriding errors of fact with respect to the conduct of the Crown law officers
    and the police officer;

2.

erred in finding
    that the Crown law officers and the police officer had acted improperly,
    without giving these individuals notice or a chance to respond;

3.

exceeded his
    jurisdiction by considering what occurred in the MLAT proceedings when
    determining whether to impose a stay in the extradition proceedings;

4.

misapplied the
    law governing the imposition of a stay; and

5.

erred in relying
    on his decision that the evidence obtained in the search was inadmissible under
    s. 24(2) of the
Charter
when  concluding that a stay was warranted.

ANALYSIS

1.       Did the Extradition Judge err in his Findings of
    Misconduct?

[18]

In
    our view, the answer to this question must be yes.
[1]

[19]

The
    extradition judge found that lawyers employed by the AG Canada, including
    Jacqueline Palumbo, a Team Leader at the Department of Justice Canadas
    International Assistance Group, and Richard Kramer and Monika Rahman, who were
    co-counsel for the AG Canada in the extradition proceeding, engaged in a
    stratagem to withhold the very existence of the MLAT proceedings from the
    [respondent], his counsel and this Court (para. 113).

[20]

At
    para. 148 of his reasons, the extradition judge said his finding of abuse of
    process was premised on mismanagement of the parallel proceedings before
    [the] Court by the AG Canada authorizing and encouraging the MLAT proceeding
    while the
Charter

motion before him was ongoing and under
    reserve.  He expanded on this finding at para. 156, saying [t]he conduct of
    counsel for the Minister of Justice and the police in this case amounts to a
    purposeful tactic or strategy to withhold crucial information from this Court,
    the [respondent] and his counsel.

[21]

The
    extradition judge also concluded that Amy Alyea, counsel at the AG Ontarios Crown
    Law Office (Criminal), was implicated in this stratagem as a result of an
    e-mail that she sent advising that no evidence should be shared with the United
    States before a sending order was obtained, because the lack of propriety in
    pre-sending sharing of information between states seems to be an effective
    argument on which the respondents counsel could rely in challenging the
    validity of any sending order obtained (para. 118).

[22]

He
    further found that DC Morgans failure to discuss the extradition proceedings
    and the
Charter
motion in the affidavit she made as lead investigator in
    support of the MLAT application was, in my view, a purposeful, material
    omission (para. 131).

[23]

The
    extradition judge acknowledged that Shawn Porter, counsel with the Crown Law
    Office (Criminal) at AG Ontario, prepared a letter for inclusion in the MLAT
    application which stated, in part, that:

The Warrant to search in this case has been the subject of
    substantial challenge by the Defence in the context of Mr. Lanes extradition
    hearing. The Defence alleges the materials were obtained in breach of Mr.
    Lanes s. 8 rights. The Crown does not admit the validity of this contention
    and, moreover, takes the position that it is irrelevant to the consideration of
    whether the materials in question out [sic] to be sent to the United States of
    America pursuant to Treaty.

However, the Crown wishes to ensure that the judge
    considering this
ex parte
Application was aware of this fact in
    exercising his or her discretion as to whether to give notice of this
    Application to Send to Mr. Lane.
[Emphasis in original.]

[24]

However,
    the extradition judge stated that he saw no evidence that this letter was actually
    received by the Court (para. 135) and that, in any event, the letter was so
    obtuse as to deny [the MLAT judge] the opportunity to exercise her discretion
    (para. 136).  He also found that the letter was meant to lend an air of
    legitimacy to the manner in which the Ministers representative was proceeding
    without  providing [the MLAT judge] with sufficient information upon which to
    exercise her discretion (para. 138).

[25]

In
    our view, none of these findings are supported on the record and they must be
    overturned.  Indeed, the evidence is to the contrary.

[26]

First,
    in respect of the findings made against Mr. Porter, the record before the
    extradition judge included a signed copy of Mr. Porters letter, obtained from
    the court file.  This copy included a notation directing the letter to the MLAT
    judge.  In his reasons, the extradition judge did not refer to this copy of the
    letter.  In our view, that copy of the letter created a compelling inference
    that the letter was both received by the Superior Court of Justice and directed
    to the MLAT judge.

[27]

Further,
    Mr. Porters letter is not obtuse.  In saying this, we acknowledge that it
    might have been preferable had the record (including the letter) placed before
    the MLAT judge contained somewhat more detail of the nature and status of the
Charter
motion.

[28]

In
    any event, the letter served to alert the MLAT judge, not only in clear terms
    but also in bold type, to the fact that the evidence in question was the
    subject of a s. 8
Charter

challenge and that the Crown wanted
    the MLAT judge to be aware of that fact when exercising her discretion as to
    whether to give notice of the application to the respondent.  The letter
    provided the MLAT judge with enough information to request further details had
    she considered that necessary or appropriate.

[29]

Additionally,
    we see no basis in the record for the extradition judges conclusion that the
    letter was meant to lend an air of legitimacy to the manner in which the
    Ministers representative was proceeding without  providing [the MLAT judge]
    with sufficient information upon which to exercise her discretion.  As we have
    said, the letter put the MLAT judge on notice of the pending
Charter

motion clearly and in bold face.  In light of those factors, the
    extradition judges finding of a deliberate attempt to mislead is unreasonable.

[30]

Second,
    we cannot see how Ms. Alyeas e-mail, in which she advises investigators and
    counsel to comply with the MLAT regime, can be read as implicating her in a
    stratagem to keep information from the court.  On a fair reading of the
    email, it is clear that Ms. Alyea is urging full compliance with the MLAT
    process.

[31]

Third,
    DC Morgan was not a witness on the stay application, and she was never
    cross-examined about the allegation that she engaged in a purposeful, material
    omission of the
Charter
challenge in her affidavit. The extradition
    judge erred in drawing such an inference absent evidence, especially since Mr.
    Porters letter disclosed the matter.

[32]

Fourth,
    the findings described above made against Mr. Kramer, Ms. Rahman and Ms.
    Palumbo are all unfounded.

[33]

Mr.
    Kramer and Ms. Rahman had a duty by treaty to use their best efforts to
    maintain the confidentiality of the MLAT application.  Paragraph 5 of Article 6
    of the
Treaty Between the Government of Canada and the Government of the
    United States of America on Mutual Legal Assistance in Criminal Matters
,
    18 March 1985, Can. T.S. 1990 No. 19 (entered into force 24 January 1990)
    states: the Requested State shall use its best efforts to keep confidential a
    request and its contents except when otherwise authorized by the Requesting
    State. It was up to the MLAT judge to determine who should receive notice and be
    given the opportunity to be heard before a sending order is issued:
United
    Kingdom v. Ramsden
(1996), 108 C.C.C. (3d) 289 (Ont. C.A.), at p. 308.

[34]

Even if this confidentiality obligation did not exist, Mr.
    Kramers uncontested affidavit evidence was that he had only a passing
    knowledge of the MLAT proceeding, and Ms. Palumbos uncontested affidavit
    evidence was that she was not aware that the evidence that formed the basis of the
    MLAT application was the same as that which was the subject to the
Charter
motion. 
      One cannot be said to conspire when one is complying with the law, and one
    cannot be part of a conspiracy without being aware of the purported object of
    the conspiracy.

2.       Findings of Misconduct without advance Notice

[35]

In
    the stay proceedings, counsel for the respondent did not assert that Crown
    counsel had acted in bad faith.  Rather, he argued that an abuse of process
    arose from (i) the authorization and facilitation of the MLAT request at the
    same time that the lawfulness of the search was being litigated, (ii) the
    failure of extradition counsel to notify the extradition judge of the MLAT
    application, and (iii) the failure to ensure that the two processes unfolded with
    due regard for one another.

[36]

The
    extradition judge concluded on his own initiative that there had been a purposeful
    withholding of crucial information and a conspiracy or stratagem involving the
    police and counsel for the AG Canada and the AG Ontario to hide the existence
    of the MLAT application. None of the counsel who gave affidavit evidence were
    cross-examined, nor was their testimony disputed.  Given the respondents
    concession that none of those involved had acted in bad faith, the  Crown could
    not have been expected to call these witnesses or DC Morgan.  Further, the AG
    Ontario was not a party to these proceedings, nor were any of the counsel that
    worked on this file.

[37]

In
    our view, in the circumstances of this case, before making findings of such serious
    misconduct, the affected individuals should have been given notice and the
    opportunity to respond to such allegations.  In reaching this conclusion we are
    mindful that a finding of intentional prosecutorial misconduct will adversely
    affect Crown counsels reputation and may have serious professional criminal
    and employment consequences:
R. v. Leduc
(2003), 66 O.R. (3d) 1 (C.A.),
    at para. 84.

3.       The
    relationship between MLAT proceedings and extradition proceedings

[38]

The
    extradition judge was of the view that when determining whether there was an
    abuse of process in the respondents committal proceeding, he was entitled to
    consider the conduct of the MLAT proceedings.  He said that it was important
    for the extradition judge to be advised of developments in the MLAT process,
    and that the two proceedings should proceed with due regard one for the other
    (para. 159).

[39]

This
    view is mistaken.  Extradition proceedings and MLAT proceedings are governed by
    separate statutes, each with its own purpose, procedures and safeguards to
    ensure that the rights of individuals are protected.

[40]

The
Mutual Legal Assistance in Criminal Matters Act
provides investigative
    tools to help Canadas treaty partners in criminal investigations.  Proceedings
    under the Act are presumptively
ex parte
.

[41]

Under
    the gathering and sending regime at issue here, the AG Ontario was required to begin
    by applying
ex parte
for a gathering order (s. 17(2)).  The court is
    empowered to impose such terms and conditions on the gathering order as it considers
    desirable (s. 18(5)), including a condition requiring that any subsequent
    application for a sending order be made on notice to a target of the
    investigation or to a person with an interest in the evidence that has been gathered:
    see
Russian Federation v. Pokidyshev
(1999),
    138 C.C.C. (3d) 321 (Ont. C.A.), at
para. 33.

[42]

After
    the evidence is gathered and a report submitted to the court, it is possible to
    seek a sending order, authorizing the sending of the gathered evidence to the
    requesting state (s. 20(1)).  Unless the court imposes a condition in the
    gathering order requiring that notice be given before a sending order is
    sought, the sending order may also be requested
ex parte
:
United
    States of America v. McAmmond
(2005), 192 C.C.C. (3d) 149 (Ont. C.A.), at
    para. 35.

[43]

The
    existence of the
Charter

motion was a relevant factor for the
    MLAT judge to consider in deciding whether to give the respondent notice of the
    sending hearing.  It was therefore appropriate that the AG Ontario advised the
    MLAT judge that the evidence in question had been obtained by a search warrant
    and that this evidence was the subject of a
Charter
challenge.

[44]

The
    MLAT proceeding, however, was not relevant to the function of the extradition
    judge, and accordingly it was not necessary to advise him of its existence.  The
    task of the extradition judge is to determine if there is sufficient evidence
    to justify committal. The existence of an MLAT request has no bearing on the
    question of whether sufficient evidence exists to justify committal.

[45]

Further,
    an extradition judges jurisdiction to consider
Charter

issues
    is not inherent; it flows from s. 25 of the
Extradition Act
, S.C.
    1999, c. 18, which

gives the judge jurisdiction to consider
Charter

issues that pertain directly to the circumscribed issues relevant at the
    committal stage of the extradition process:
United States of America v.
    Kwok
, 2001 SCC 18, [2001] 1 S.C.R. 532, at para. 57.  This means that
    where a stay of proceedings is sought, there should be a nexus between the
    conduct alleged to constitute an abuse of process and the committal hearing
    itself:
United States of America v. Khadr
, 2011 ONCA 358, 106 O.R.
    (3d) 449, at para. 45, leave to appeal refused, [2011] S.C.C.A. No. 316.  Such
    a nexus has been found to exist where the evidence introduced at the committal
    hearing was obtained through the misconduct of the requesting state (
Khadr
),
    where threats or inducements are made to force the person sought to abandon the
    right to a committal hearing (
United States of America v. Cobb
, 2001
    SCC 19, [2001] 1 SCR 587), and where the committal hearing itself was the
    result of misconduct by the requesting state (
United States of America v.
    Tollman
(2006), 212 C.C.C. (3d) 511 (Ont. S.C.)).

[46]

We
    see no nexus between the MLAT proceeding and this committal proceeding.  The
    MLAT proceeding did not affect the nature or sufficiency of the evidence before
    the extradition judge.

[47]

Accordingly,
    we see no obligation on the part of the AG Canada to have informed the extradition
    judge of the MLAT proceeding and the conduct of the MLAT proceeding was not
    relevant to whether a stay of the extradition proceedings should be ordered.

4.       Application of the Test for a Stay

[48]

The
    test for imposing a stay was recently reviewed in
R. v. Babos
, 2014
    SCC 16, at para. 32:

1)      There must be prejudice to the accuseds right to a
    fair trial or the integrity of the justice system that will be manifested,
    perpetuated or aggravated through the conduct of the trial, or by its outcome;

2)      There must be no alternative remedy capable of
    redressing the prejudice; and

3)      Where there is still uncertainty over whether a stay is
    warranted after steps 1) and 2), the court is required to balance the interests
    in favour of granting a stay, such as denouncing misconduct and preserving the
    integrity of the justice system, against the interest that society has in
    having a final decision on the merits. [Citations omitted.]

[49]

In
    considering the first step, it must be borne in mind that there are two
    categories of prejudice that can result in the granting of a stay: prejudice to
    the accuseds right to a fair trial, and the residual category of prejudice to
    the integrity of the justice system.  The parties agree that because the
    evidence was returned to Canada unopened, a stay could only be granted in this
    case on the basis of the residual category of prejudice.

[50]

Therefore,
    the issue before the extradition judge was whether the state has engaged in
    conduct that is offensive to societal notions of fair play and decency and
    whether proceeding with a trial in the face of that conduct would be harmful to
    the integrity of the justice system:
Babos
, at para. 35.  To allow a
    proceeding to continue in the face of such conduct would be to lend judicial
    condonation to the impugned conduct, and it is for this reason that the court
    must consider granting a stay:
Babos
, at para. 38.

[51]

The
    extradition judges conclusion that the state had engaged in offensive conduct
    that the judiciary should not condone rested primarily on his findings with
    respect to the conduct of DC Morgan and counsel for the AG Canada and the AG
    Ontario.  As explained above, none of these findings can stand.  Accordingly,
    there is no basis on which to conclude that there was offensive state conduct
    that could justify a stay.

[52]

The
    extradition judges factual errors also affected the balancing exercise
    performed at the third stage of the test, where the court must decide which of
    two options better protects the integrity of the system: staying the
    proceedings, or having a trial despite the impugned conduct:
Babos
,
    at para. 41.  In the absence of the extradition judges erroneous findings,
    little or nothing remains to weigh in favour of a stay.

[53]

We
    note two additional errors that the extradition judge made that affected his
    conduct of the balancing exercise.

[54]

First,
    the extradition judge found that there was no evidence that the respondent
    could not be tried in Canada on Canadian charges.  The evidence does not
    support that finding.  The affidavit provided by DC Morgan in respect of the
    MLAT application, which was before the extradition judge, stated that the Canadian
    charges brought against the respondent had been withdrawn because the
    investigators were not able to decrypt the hard drives found in the
    respondents residence.  While it was possible that this obstacle could have
    been overcome, it was also possible that it could not be overcome.  Given that
    the extradition judge had evidence before him indicating that Canadian charges
    might not be viable, he should have considered this risk before imposing a
    stay.

[55]

Second,
    the extradition judge stated that despite ordering a stay, the U.S. charges
    remained outstanding and it was always open to the U.S. to seek the
    [respondents] extradition in the future.  However, we note that in
R. v.
    Regan
, [2002] 1 S.C.R. 297, at para. 117, the court observed that a stay
    is ultimate: the charges are stayed and may never be prosecuted.  We recognize
    that this statement was made in the context of charges being stayed, and not in
    the context of an extradition hearing.  However, even if it is arguable that a
    stay would not be a bar to the U.S. attempting later to seek the respondents
    extradition, the extradition judge erred by failing to consider the
    improbability of that taking place.

[56]

For
    these reasons, it was an error to impose a stay.

5.       The extradition judges s. 24(2) decision

[57]

As
    we have already concluded that a stay should not have been imposed, it is
    unnecessary to consider the appellants arguments concerning whether, and to
    what extent, the extradition judge relied on his earlier s. 24(2) decision in
    deciding to impose a stay, and whether such reliance was appropriate.

DISPOSITION

[58]

Accordingly,
    the appeal is allowed and the stay set aside.  The matter is remitted to the
    Superior Court of Justice for a new extradition hearing.

Released: June 30, 2014 (E.E.G.)

Janet Simmons
    J.A.

E.E. Gillese
    J.A.

C.W. Hourigan J.A.





[1]
The respondent argued that under s. 55 of the
Extradition Act
, S.C.
    1999, c. 18, it is not open to the AG Canada to seek a new extradition hearing
    based on palpable and overriding errors of fact.  We reject this submission. 
    In light of the extent of the extradition judges fact finding errors, it is
    beyond question that they constitute a miscarriage of justice empowering this
    court to allow the appeal under s. 55(1)(a)(iii) of the
Extradition Act
.


